Spofford, J.
Kinehen Lassiter, Philip B. Brown and Diehard Doyal, were accepted by the Sheriff of the Parish of Franklin, under judicial order, as bail for the appearance of Johnson Doyal, to answer a charge of an assault with a dangerous weapon. The usual appearance bond was given in the penal sum of §1,000, conditioned that the accused should appear at a certain term before the District Court of Franklin Parish, and there remain from day to day and from term to term, until discharged by the court. All the parties signed the same bond.
*654Two days before the arraignment of the accused, Hinchen Lassiter and P. B. Brown, two of the sureties appeared, “and in open court, surrendered and delivered into the hands of the sheriff, the defendant, Johnson Boyal, and asked to be released from his bond, which was granted, and they, Hinchen Lassiter' and P. B. Brown, were released from said bond.”
Afterwards, the prisoner escaped, and the bond aforesaid was forfeited against the remaining surety, LiiehardBoyal, who has appealed.
The bond was a single instrument. Non constat, that the sheriff would have accepted Bicha/rd Boyal alone, as sufficient bail for the prisoner, or that Bicha/rd Boyal alone, would have been willing to stand bail.
When two of the sureties availed themselves of the Statute and surrendered the accused “into the hands of the sheriff,” he became again a prisoner, and the contract of bail was at an end. The sheriff could enlarge the prisoner only by taking a new appearance bond. It does not appear that any new bond was taken and the appellant was improperly held upon the old one which had been discharged.
It is true the Statute reads “any surety may be relieved from responsibility by making a formal surrender of the defendant, or party accused, to the sheriff, or his deputy, in open eourt, or within the four walls of the prison of the Parish, and not otherwise.” Revised Stat., p. 170. But when one, of several sureties, on a single bond, avails himself of this privilege, it must bo presumed to be done in the interest of his co-sureties as well as himself, and it absolves all, if it absolves one.
Judgment reversed. And it is ordered that the State take nothing by its motion.
*655Those oases were not reported in the volume for 1850, in consequence* of the Transcripts not having been received by the former Reporter, W. M. Randolph, and they are now reported by him. — Rep.